                                                                        JS-6
1
2
3
4
5
6
7
8                      IN THE UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     JACKSON, JIMMIE LEE,                        Case No. 2:18-cv-08315-JVS-KK
12
                                    Plaintiff,   ORDER
13
                 v.
14
15   DEAN BORDERS, et al.,
16                               Defendants.
17
18        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and
19   pursuant to the stipulation of the parties, this action is DISMISSED WITH
20   PREJUDICE. Each party is to bear its own litigation costs and attorneys’ fees.
21        IT IS SO ORDERED.
22
23
24   Dated: July 15, 2019                         __________________________
                                                  HONORABLE JAMES V. SELNA
25                                                UNITED STATES DISTRICT JUDGE
26
27
28
                                             1
